People v Nash (2017 NY Slip Op 08695)





People v Nash


2017 NY Slip Op 08695


Decided on December 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
LINDA CHRISTOPHER, JJ.


2007-07639
 (Ind. No. 39/06)

[*1]The People of the State of New York, respondent,
vReginald Nash, appellant.


Jay H. Schwitzman, Brooklyn, NY, for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Ann Bordley of counsel), for respondent.
Paul Skip Laisure, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 5, 2010 (People v Nash, 77 AD3d 687), affirming a judgment of the Supreme Court, Kings County, rendered July 24, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., ROMAN, SGROI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court